DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 8-10, 13, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Masanori et al. (JP 2016-084975 in the IDS).
Masanori et al. discloses a heat exchanger comprising:  flat pipes 63 arranged such that flat surfaces of the flat pipes are opposed to one another; and fins 66, each including:  insertion parts (the openings in the fins in which the flat pipes are inserted) that extend in an insertion direction (the direction going into the drawing in which a flat pipe is inserted) that crosses a direction in which the flat pipes are disposed (from the left to the right of the insertion part) and a longitudinal direction of the flat pipes, wherein at least part of each of the flat pipes is inserted into a corresponding one of the insertion parts (see Fig. 8); a cut-and-raised part that is cut and raised into a thickness direction between adjacent ones of the insertion parts (see Fig. 8 below); and a rib 92 disposed between one of the insertion parts and the cut-and-raised part.  Regarding claim 9, for each of the fins, the rib is disposed on an insertion advancing side (on a side of the flat tube insertion opening) in a direction with respect to a contact part of one of the insertion parts (the contact part being the edge of the opening in which the flat tube is inserted) and the contact part contacts the flat pipe first when the flat pipes are inserted into the fin.


    PNG
    media_image1.png
    792
    782
    media_image1.png
    Greyscale

Regarding claim 10, each of the fins further includes another cut-and-raised part, the cut-and-raised parts are aligned in the insertion direction of the flat pipes (the direction going into the drawing in which the flat pipes are inserted as stated above), and for each of the fins, the rib extends along the insertion direction (because the rib has a thickness that extends into the fin) of the flat pipes between one of the insertion parts and the cut-and-raised parts.  Regarding claim 13, each of the fins further includes another rib, and for each of the fins:  one of the ribs is disposed between a first side of the cut-and-.
Allowable Subject Matter
4.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Matter III et al., Tsuji et al., and Sassanelli et al. are pertinent to the Applicant’s invention.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763